DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2 are original.
Claims 3-4, 7-9, 11, 16 are previously presented.
Claims 5-6, 10, 12 are currently amended.
Claims 13-15 are withdrawn
Claims 17-25 are new.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-15 directed to Group II non-elected without traverse.  Accordingly, claims 13-15 been cancelled.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/21/2022, with respect to claims 1 have been fully considered and are persuasive.  
The rejection of claim 1 under 35 U.S.C. 103 has been withdrawn. 
Allowable Subject Matter
Claims 1-12, 17-25 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art combination Frangov / Rodgers discloses: preheating the powder below the melting point of the powder material (see [0035]) in additive manufacturing methods wherein the preheating temperature is 180 C ([0035]).   
Since Tg can range from 130-240 as disclosed in Fragnov, therefore, Tp can range from <155 to < 265 and satisfy the recited / claimed relationship as an overlapping range to the recited preheating temperatures.  
Frangov does not disclose that the material powder in the additive manufacturing method includes a material with the glass transition and melting temperature relationship as claimed (material P1 – an obvious equivalent to polyaryl ether ketone) and polyetherimide (PEI - material P2).
In the same field of endeavor of additive manufacturing as Frangov (see title, abs), Rodgers discloses: depositing successive layers of the powdered polymer material (see successive layer by layer deposition of [0032]);
Selectively sintering each layer (see [0009] – selective laser sintering) prior to deposition of the subsequent layer (see [0079]);
an additive manufacturing method (see title) for making a three-dimensional object (see three-dimensional parts of title) comprising:
Providing a powdered (see powder of [0048] and [0106]) polymer (see polyamide of [0082] which is interpreted as having a melting temperature / lass transition of the recited P1 material) material comprising: from 55-95 wt % of polymer P1 (polyamide); from 5-45 wt % of polymer P2 (PEI).  
See Examples 1-3 in [0112].  When PEEK is P1 and PEI is P2, the claimed ratios are satisfied.  The instant specification – see [0026] – indicates that PEEK is a suitable material for P1 and that it as a melting temperature greater than 270 K.  The instant specification further indicates – see [0093] – that PEI is suitable for the polymer P2 and that it has a glass transition temperature between 130 C and 240 C.
While the melting temperature and the glass transition temperature of the materials in the recited additive manufacturing methods are fixed, the combination Frangov / Rodgers nor any prior art combination discloses:
“wherein the powdered material M is heated before step c) to a temperature Tp (°C) :Tp< Tg+25”.
Examiner notes that the Tg is of the polymer P2 and the Tm is of the polymer P1.
No references disclose the recited equation / relationship between the material properties of the individual materials of the mixture where the properties of the polymer P2 materials inter-related are glass transition and preheating temperature as recited in the claimed subject matter relationship / equation.
Furthermore, the materials of the combination Frangov / Rodgers were NOT known to have a polymer P2 as a polyetherimide (PEI) as presented in the combination with the glass transition between 130-240 C and no melting peak.
The PEI materials were known to have a range of glass transition temperatures from 216 C (see Contractor (US 2014/0283987) [0076]) and also to have other ranges of values (Contractor also teaches that PEEK can have a glass transition temperature of 143 C but does NOT teach a melting temperature as recited in independent claim 1; L’Abee – US 2019/0181409 – discloses that the materials PEI and PEEK can have glass transition temperatures greater than 180 C – see equivalent abs-; Lambling – US 5264060 – teaches that PEEK has a glass transition of 143 C and PEI has a glass transition of 219 C but does not teah the melting temperature of the PEEK or the melting peak of PEI; Iannone -WO 2008/06312- discloses that the glass transition temperature of PEI is 200 C and the melting temperature of PEEK is 350 C; Yorifuji – WO 2017/110646- discloses PEEK and PEI materials which have glass transition temperatures of less than 230 C therefore teaching away from the claimed subject matter), such that Examiner cannot utilize In Re Best or similar case laws to say necessarily that heating/preheating the recited materials would necessarily have the same or different properties. 
Liu (CN 103980707) teaches that PEI has a glass transition temperature up to 215 C ([0002]), which is an overlapping range to the claimed range.  Stapleton (CN 104023967) discloses wherein the PEI and PEEK materials have a glass transition temperature greater than 150 C but is silent as to the relationship between the polymer P1 and the melting temperature and the preheating temperature and the glass transition temperature of polymer P2.  
EP 3023232 discloses that PEEK has a melting point of 350 C and that PEI has a glass transition temperature of 200 C which are both within the claimed range but is silent as to the claimed relationship between the preheating temperature and the glass transition temperature of the PEI P2 material.
FR 3026978 discloses that the PEEK has a glass transition at 215 C and a melting temperature of 345 C; while the PEI has a glass transition temperature of 215 C.  This muddles the waters as to the properties of these materials further and still fails to read on / disclose / meet the recited equation in independent claim 1.
EP 0320155 discloses the properties of the glass transition temperature of PEEK/PEI blends as having a single peak when measured by DSC, which is not positively recited in the claimed subject matter and therefore irrelevant.
Given the large gap between the disclosure of the references cited and the claimed subject matter, more likely than not the claimed method would NOT have been obvious to one of ordinary skill in the art.  Even the above rejections posited by Examiner would require reading in from the dependent claims and the specification materials which are not recited in the independent claim.  Examiner nor one of ordinary skill in the art would NOT have linked the claimed subject matter steps together without impermissible hindsight.
Therefore, claim 1 is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743      

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743